Citation Nr: 0303268	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  00-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a cardiovascular disorder, including 
arteriosclerotic heart disease with an acute myocardial 
infarction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from June 1955 to 
July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from prior rating actions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  Specifically, by a February 2000 rating action, 
the RO confirmed a previous denial of service connection for 
arteriosclerotic heart disease with an acute myocardial 
infarction.  Additionally, by an April 2000 rating action, 
the RO denied service connection for hypertension.  

In May 2001, the Board remanded to the RO the issue of 
entitlement to service connection for hypertension as well as 
the issue of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to 
service connection for arteriosclerotic heart disease with an 
acute myocardial infarction.  Following completion of the 
instructions set forth in the May 2001 remand, the RO, in 
January 2003, returned the veteran's case to the Board for 
final adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Hypertension has not been shown to be associated with the 
veteran's active military service.  

3.  In a June 1977 rating decision, the Portland, Oregon 
Regional Office denied service connection for heart disease 
characterized as arteriosclerotic heart disease with a 
history of an inferior myocardial infarction.  Although 
notified of the denial, the veteran did not initiate an 
appeal of the decision.  

4.  The evidence received since the June 1977 denial of 
service connection for heart disease characterized as 
arteriosclerotic heart disease with a history of an inferior 
myocardial infarction does not bear directly and 
substantially upon the specific matter under consideration, 
is either cumulative or redundant, and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
cardiovascular disorder, including arteriosclerotic heart 
disease with an acute myocardial infarction.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  

2.  The June 1977 denial of service connection for heart 
disease characterized as arteriosclerotic heart disease with 
a history of an inferior myocardial infarction is final.  
38 U.S.C.A. § 7105(a), (c), (d)(3); 38 C.F.R. §§ 19.112, 
19.118, 19.153 (1976).  

3.  The evidence received since the June 1977 denial of 
service connection for heart disease characterized as 
arteriosclerotic heart disease with a history of an inferior 
myocardial infarction is not new and material, and the claim 
for service connection for a cardiovascular disorder, 
including arteriosclerotic heart disease with an acute 
myocardial infarction, is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In particular, 
this law redefines the obligations of VA with respect to the 
duty to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
veteran's petition to reopen his previously denied claim of 
entitlement to service connection for a cardiovascular 
disorder, including arteriosclerotic heart disease with an 
acute myocardial infarction was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and that the claim 
must be considered based upon the law effective prior to that 
revision.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claims.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)); and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In particular, in letters dated in July 
2001, October 2001, and January 2002 as well as in a 
supplemental statement of the case issued in October 2002, 
the RO informed the veteran and his representative of the 
specific provisions of the VCAA, the criteria used to 
adjudicate his claim for service connection for hypertension 
and his petition to reopen his previously denied claim for 
service connection for a cardiovascular disorder, including 
arteriosclerotic heart disease with an acute myocardial 
infarction, the type of evidence needed to substantiate these 
issues, as well as the specific type of information necessary 
from the veteran.  As such, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained all 
available service medical records and post-service treatment 
records adequately identified by the veteran.  In addition, 
the veteran was recently accorded a pertinent medical 
examination.  Consequently, the Board finds that VA has met 
the requirements of the VCAA and its implementing 
regulations.

B.  Factual Background

According to the service medical records, at the enlistment 
examination which was conducted in July 1955, the veteran 
denied ever having experienced, or experiencing at that time, 
pain or pressure in his chest, palpitation or a pounding 
heart, or high or low blood pressure.  This evaluation 
demonstrated that the veteran's heart (including thrust, 
size, rhythm, and sounds) was normal and that he had a blood 
pressure reading of 142/90 in the sitting position.  

In January 1962, the veteran underwent an in-service special 
assignment examination.  At that time, he denied any 
significant medical or surgical history other than hayfever 
and the need for eyeglasses.  This evaluation demonstrated 
that the veteran's heart (including thrust, size, rhythm, and 
sounds) was normal and that he had a blood pressure reading 
of 134/90.  

At a periodic in-service examination completed in August 
1965, the veteran denied experiencing at any time or at the 
time of the evaluation pain or pressure in his chest, 
palpitation or pounding of his heart, or high or low blood 
pressure.  This examination demonstrated that the veteran's 
heart (including thrust, size, rhythm, and sounds) was normal 
and that he had a blood pressure reading of 138/86 in the 
sitting position.  Chest x-rays subsequently taken in June 
1966 showed that the veteran's heart was normal.  

At a periodic in-service examination completed in April 1970, 
the veteran denied experiencing at any time or at the time of 
the evaluation pain or pressure in his chest, palpitation or 
pounding of his heart, or high or low blood pressure.  This 
examination demonstrated that the veteran's heart (including 
thrust, size, rhythm, and sounds) was normal and that he had 
a blood pressure reading of 122/76 in the sitting position.  

At an in-service treatment session in July 1972 for boredom 
and emotional fatigue, the veteran's initial blood pressure 
reading was 140/90.  A subsequent reading taken at the same 
treatment session when the veteran was in the sitting 
position was 130/86.  

A periodic in-service examination conducted in September 1972 
demonstrated that the veteran's heart (including thrust, 
size, rhythm, and sounds) were normal.  This evaluation also 
reflected a blood pressure reading of 122/88 in the sitting 
position.  

At the retirement examination which was completed in January 
1975, the veteran denied ever having experienced, or 
experiencing at that time, pain or pressure in his chest, 
palpitation or a pounding heart, heart trouble, or high or 
low blood pressure.  In addition, he denied a family history 
of diabetes or psychosis, use of contact lenses or drugs, a 
history of motion sickness or disturbance of consciousness, 
or any other significant medical or surgical history.  The 
veteran had a blood pressure reading of 120/82 in the sitting 
position.  The evaluation also demonstrated the presence of a 
Grade II/III early systolic ejection murmur at the apex lower 
left sternal border with a split S1.  An electrocardiogram 
completed on the same day as the retirement examination was 
within normal limits except for the presence of frequent 
ventricular premature contractions.  Rhythm strips showed no 
UPCs.  

A follow-up physical examination conducted one week later in 
January 1975 demonstrated a blood pressure reading of 120/80, 
a clear chest, normal sinus rhythm, occasional PACs, an S2 
which was louder than S1 at the 2nd intercostal space of the 
right sternum border, a normal S2 split, a split S1, no heart 
murmur, no gallop or rumble, and no thrill or heave.  The 
examiner provided an impression of a physiologic split first 
sound and ectopic beats secondary to caffeine and nicotine.  
The examiner recommended that the veteran, who smoked two 
packs of cigarettes per day for the past 23 years and who 
drank 15-20 cups of coffee per day, stop smoking cigarettes 
and drinking coffee.  

In July 1975, the veteran was discharged from active military 
duty.  According to private medical records dated in March 
1977, the veteran was hospitalized for treatment for 
arteriosclerotic heart disease with an acute inferior 
myocardial infarction.  He had blood pressure readings of 
170/100 and 140/100.  An echocardiogram completed during the 
hospitalization confirmed an acute evolving inferior 
myocardial infarction as well as normal sinus rhythm.  

An April 1977 treadmill exercise test demonstrated the 
following blood pressure readings:  134/92, 128/98, 150/85, 
160/80, 170/84, 158/86, 150/84, 140/85, and 140/88.  The 
examining physician concluded that the veteran reached a rate 
of approximately 140 without significant ST segment changes 
and with mild depression and an up-sloping segment.  The 
doctor also noted a negative treadmill at the rate achieved, 
no arrhythmias, and a moderate exercise tolerance.  

In an April 1977 statement, the veteran explained that, 
between his separation from service in July 1975 until his 
heart attack in March 1977, he had not received treatment for 
any type of heart disease and had, in fact, not consulted 
with a physician for any ailment except for an occupational 
physical examination.  The veteran noted that his 
occupational physical evaluation was completed in November 
1976.  

A May 1977 VA cardiovascular examination demonstrated that 
the veteran's heart was normal in size, shape, and position; 
that the apex beat was in the fifth interspace one 
fingerwidth medial of the left nipple line; that his heart 
sounds were regular and of good quality; that there were no 
definite murmurs, thrills, venous distention, ankle edema, 
and bruits; and that the peripheral pulses were of good 
quality.  The veteran had a blood pressure reading of 122/88 
in the sitting position.  Chest x-rays were normal.  An 
electrocardiogram was abnormal and demonstrated a resolving 
inferior myocardial infarction.  The examiner diagnosed, in 
pertinent part, arteriosclerotic heart disease with a history 
of an inferior myocardial infarction and expressed his 
opinion that the veteran's cardiac status was not compromised  
and that his prognosis was fair with therapy.  

By a June 1977 rating action, the Regional Office in 
Portland, Oregon denied the issue of entitlement to service 
connection for a heart condition characterized as 
arteriosclerotic heart disease with a history of an inferior 
myocardial infarction.  The Portland Regional Office 
concluded that the medical evidence of record did not 
demonstrate that the veteran's heart disorder was incurred 
in, or aggravated by, his active military duty.  The Portland 
Regional Office notified the veteran of this denial.  

Thereafter, in June 1999, the veteran submitted his current 
claim with regard to his arteriosclerotic heart disease and 
history of a heart attack.  In a statement received at the RO 
in January 2000, the veteran noted that, in the previous 
month, he had undergone triple bypass surgery at the local VA 
hospital.  In addition, the veteran stated that he had had 
high blood pressure since his "massive heart attack" in 
1977.  

Pertinent medical records received during the current appeal 
include duplicate private medical reports dated in March 1977 
which reflect the veteran's hospitalization and treatment for 
arteriosclerotic heart disease with an acute inferior 
myocardial infarction.  These records were considered at the 
time of the RO's initial denial of service connection for 
heart disease in June 1977.  

Also received during the current appeal were copies of 
private medical records dated in May 1977.  These reports 
indicate that the veteran underwent a coronary angiography.  
The treating physician's conclusions included a normal 
hemodynamic study, posterobasal hypokinesis of the left 
ventricle, and three-vessel coronary artery disease.  

Additionally, at an October 1994 private treatment session 
for left foot and left hand tremors, the veteran had a blood 
pressure reading of 140/100.  A March 1999 medical record 
notes a diagnosis of arterial hypertension.  A June 1999 
record notes the presence of a moderate posterior descending 
(coronary) artery infarction without ischemia.  Chest x-rays 
taken in November 1999 showed cardiac enlargement.  

In December 1999, the veteran underwent a three-vessel 
coronary artery bypass graft.  His pre-operative, and 
post-operative, diagnoses were unstable angina secondary to 
three-vessel coronary artery disease with a blood clot at the 
left anterior descending coronary artery.  

At an April 2000 VA spine examination, the veteran reported 
to the examiner that he was more concerned about his heart 
because he had had a myocardial infarction in 1977 and had 
undergone a coronary artery bypass procedure in 1999.  The 
examiner informed the veteran that the RO had not requested a 
cardiovascular examination.  The veteran stated that, upon 
his discharge from the military, he was told that "he would 
have problems with his heart because he had arteriosclerotic 
heart disease."  

Subsequent VA medical reports dated through June 2002 reflect 
diagnoses of, and treatment for, coronary artery disease and 
hypertension.  Specifically, in June 2002, the veteran had a 
blood pressure reading of 154/95.  

In July 2002, the veteran underwent a VA hypertension 
examination.  According to the report of this evaluation, the 
examiner reviewed the veteran's claims folder, including his 
active VA medical records.  After reviewing the veteran's 
service medical records and noting in the VA examination 
report the veteran's various blood pressure readings during 
service, the examiner expressed opinion that the claims 
folder contains no evidence of clinical coronary artery 
disease at the time of the veteran's separation from active 
military duty.  The examiner further explained that the 
veteran's medical records did not provide a diagnosis of 
heart disease (e.g., coronary artery disease) or hypertension 
until March 1977 when he was hospitalized for treatment of an 
acute inferior myocardial infarction.  

A physical examination demonstrated a blood pressure reading 
of 114/62, a heart rate of 64, normal S1 and S2, no S3 or S4, 
estimate CVP of 5, chest auscultation without rales, and 
3+ bilateral lower extremity pitting edema.  An 
electrocardiogram reflected NSR with inferior Q waves, poor R 
wave progression, and inverted T waves inferiorly.  An 
echocardiogram indicated a mildly dilated left ventricle with 
normal left ventricle wall thickness (except for thinning of 
the inferior wall at the site of the old infarction), an 
estimated ejection of 45 to 50%, an estimated right atrial 
pressure of 5 mmHg, and an estimated pulmonary artery 
systolic pressure of 35 mmHg.  The examiner concluded that 
the echocardiogram provided no evidence of a cardiac etiology 
for the veteran's lower extremity edema.  

The examiner diagnosed essential hypertension and coronary 
artery disease.  In addition, the examiner noted that the 
first documented manifestation of these diseases was the 
acute myocardial infarction that the veteran sustained in 
March 1977, almost 19 months after his separation from active 
military duty.  The examiner cited the veteran's separation 
examination which "clearly documents that he [the veteran] 
did not have hypertension at . . . [that] time."  The 
examiner further noted that the two in-service episodes of 
elevated blood pressure readings (of 142/90 in July 1955 and 
134/90 in January 1962) were followed by blood pressure 
measurements that were repeatedly normal.  The examiner 
concluded that, therefore, the two elevated readings were 
"likely high in response to the situation . . . [that the 
veteran] was in at the time, not essential hypertension."  
Further, the examiner noted that, although he could not 
assess whether the veteran's hypertension began during the 
first year after his separation from service (because the 
claims folder contained no blood pressure readings between 
July 1975 and March 1977), the veteran specifically stated 
that he had not been "started on any medications . . . 
during that time period."  

C.  Analysis

1.  Service Connection For Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of at least 10 percent within one year from the date 
of termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has asserted that 
service connection is warranted for hypertension.  In 
particular, he maintains that his high blood pressure began 
during his active military duty and has continued since then.  

Although the service medical records indicate several 
episodes of elevated blood pressure readings (142/90 in July 
1955, 134/90 in January 1962, and 140/90 in July 1972), 
subsequent in-service blood pressure readings were normal.  
In fact, at the January 1975 retirement examination, the 
veteran was found to have a blood pressure reading of 120/82.  
Additionally, at a follow-up evaluation conducted one week 
later in January 1975, he had a blood pressure reading of 
120/80.  

Furthermore, the first post-service evidence of medical 
treatment for high blood pressure is dated in March 1977, 
when the veteran was hospitalized for treatment for 
arteriosclerotic heart disease with an acute inferior 
myocardial infarction.  At that time, he had blood pressure 
readings of 170/100 and 140/100.  Subsequent medical reports 
dated from October 1994 to July 2002 reflect diagnoses of, 
and treatment for, arterial, or essential, hypertension.  

Significantly, the examiner who conducted the recent VA 
hypertension examination in July 2002 concluded, after 
reviewing the veteran's medical records and examining him, 
that his hypertension is not related to his active military 
duty.  Specifically, the examiner concluded that the evidence 
of record did not support a finding that such a disorder 
originated during service or within one year of separation 
from such active military duty.  The examiner cited the 
service and post-service medical records which reflected that 
the first documented manifestation of hypertension occurred 
in March 1977, almost 19 months after the veteran's 
separation from active military duty.  Also, the examiner 
reiterated the veteran's admission that, between his 
retirement from service in July 1975 and his heart attack in 
March 1977, he had not been "started on any medications . . 
. during that time period."  The examiner further explained 
that the few in-service episodes of elevated blood pressure 
readings were followed by blood pressure measurements 
(including the one taken at the January 1975 retirement 
examination) that were repeatedly normal and were, therefore, 
"likely high in response to the situation . . . [that the 
veteran] was in at the time, not essential hypertension."  

The Board acknowledges that, at the April 2000 VA spine 
examination, the veteran stated that, upon his discharge from 
the military, he was told that "he would have problems with 
his heart because he had arteriosclerotic heart disease."  
Significantly, however, the service, and post-service, 
medical records do not support this contention.  The fact 
remains that the competent evidence of record does not 
support a finding that the veteran's hypertension originated 
during his active military duty, or within one year after 
separation from such service.  Without evidence that the 
veteran's hypertension is associated with his active military 
duty, service connection for such disability cannot be 
awarded.  See, 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).  

Consequently, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
hypertension.  As such, his claim for the disability must be 
denied.  

2.  Petition To Reopen Previously Denied Claim For Service 
Connection For Arteriosclerotic Heart Disease With An Acute 
Myocardial Infarction

As previously noted in this decision, by a June 1977 rating 
action, it was determined that the evidence of record did not 
demonstrate that the veteran's heart disease, characterized 
as arteriosclerotic heart disease with a history of an 
inferior myocardial infarction, was incurred in, or 
aggravated by, his active military duty.  The Portland 
Regional Office cited the absence of a finding of, or 
treatment for, the veteran's claimed cardiovascular condition 
in his service medical records.  In particular, it was noted 
that the finding (at the January 1975 retirement examination) 
of a Grade II/III early systolic ejection murmur at the apex 
lower left sternal border with a split S1 was a symptom and 
not a diagnosis.  In any event, the Portland Regional Office 
concluded that the medical evidence of record did not 
demonstrate an association between the veteran's active 
military duty and his service, including the in-service 
finding of the murmur.  Thus, the Portland Regional Office 
denied the veteran's claim of entitlement to service 
connection for heart disease.  

Although notified of the decision, the veteran failed to 
initiate an appeal of the denial.  Consequently, the June 
1977 denial of service connection for a heart disease 
characterized as arteriosclerotic heart disease with a 
history of an inferior myocardial infarction became final.  
See, 38 U.S.C.A. § 7105(a), (c), (d)(3); 
38 C.F.R. §§ 19.112, 19.118, 19.153 (1976).  

However, the veteran may reopen his claim by submitting new 
and material evidence.  38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  See also, Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet.App. 510, 512, 513 (1992).  

The Portland Regional Office, by the June 1977 rating action, 
initially denied the veteran's claim for service connection 
for heart disease characterized as arteriosclerotic heart 
disease with a history of an inferior myocardial infarction 
on the basis that the evidence of record did not demonstrate 
that this disorder was incurred in, or aggravated by, his 
active military duty.  The evidence received since this prior 
final denial includes the veteran's continued and repeated 
assertion that this disability is service-related.  In 
particular, he has cited the medical records indicating that 
his cardiovascular disorder was initially diagnosed in March 
1977, just over one-and-a-half years after his retirement 
from active military duty.  

In support of these contentions, the veteran submitted copies 
of his March 1977 cardiovascular hospitalization records.  
Significantly, however, these documents are duplicative of 
medical records originally considered at the time of the 
initial denial of the veteran's cardiovascular service 
connection claim in June 1977.  

Additionally, since the initial June 1977 decision, medical 
records reflecting post-service treatment for, and evaluation 
of, a cardiovascular disorder defined as coronary artery 
disease and unstable angina have been received.  
Significantly, however, these reports do not associate the 
veteran's cardiovascular disorder with 


his active military duty.  In fact, in the report of the July 
2002 VA hypertension examination, the examiner concluded, 
after reviewing the veteran's medical records and examining 
him, that the claims folder contains no evidence of clinical 
coronary artery disease at the time of the veteran's 
separation from active military duty.  The examiner further 
explained that the veteran's medical records did not provide 
a diagnosis of heart disease (e.g., coronary artery disease) 
until March 1977 (when he was hospitalized for treatment of 
an acute inferior myocardial infarction), which was almost 
19 months after his retirement from service.  

Accordingly, the Board must conclude, therefore, that the 
additional evidence received since the prior final denial of 
service connection for heart disease characterized as 
arteriosclerotic heart disease with a history of an inferior 
myocardial infarction in June 1977 does not bear directly and 
substantially upon the specific matter under consideration, 
is either cumulative or redundant, and, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
cardiovascular disorder, including arteriosclerotic heart 
disease with an acute myocardial infarction.  See, 38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  As such, 
the additional evidence received since the June 1977 rating 
action is not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the veteran's claim for service connection for a 
cardiovascular disorder, including arteriosclerotic heart 
disease with an acute myocardial infarction.  See, 
38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a) (effective prior 
to August 29, 2001).  




ORDER

Service connection for hypertension is denied.  

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a 
cardiovascular disorder, including arteriosclerotic heart 
disease with an acute myocardial infarction, the appeal is 
denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

